Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 16-17 and 19-20 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for producing one or more unsaturated dienals, the method comprising: (a) subjecting an oil comprising punicic acid, punicic acid ester, elaeostearinic acid, elaeostearinic acid ester, linoleic acid, linoleic acid ester, or a combination thereof to air oxidation at a temperature of 70 to 200oC and forming a mixture comprising: (i) dienals selected from 2,4-nonadienal, 2,4-decadienal, and a combination thereof; and (ii) residual oil; (b) separating dienals from the mixture of (a) to obtain purified or concentrated dienals selected from 2,4-nonadienal, 2,4-decadienal, and a combination thereof, and a residue separate from the purified or concentrated dienals.
The closest prior art of Kerler et al. (US 2004/0214299) teaches a method, however, fails to expressly disclose the claimed method including to air oxidation at a temperature of 70 to 200oC and forming a mixture comprising: (i) dienals selected from 2,4-nonadienal, 2,4-decadienal, and a combination thereof; and (ii) residual oil; (b) separating dienals from the mixture of (a) to obtain purified or concentrated dienals selected from 2,4-nonadienal, 2,4-decadienal, and a combination thereof, and a residue separate from the purified or concentrated dienals.
The other references of record do not teach or suggest the combined limitations not taught by Kerler et al. (US 2004/0214299).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
June 19, 2022